            Case 2:10-cr-00317-KJD-RJJ Document 34 Filed 12/01/20 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3
   SUMMER A. JOHNSON
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 summer.johnson@usdoj.gov

 7 Attorneys for the United States

 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10

11   UNITED STATES OF AMERICA,                       Case No. 2:10-cr-00317-LDG-RJJ
12                  Plaintiff,
                                                     INSTALLMENT PAYMENT ORDER
13         v.
14   DENNIS MORALES
15                 Defendant.
16

17          This matter is before the Court on the motion of the United States for an installment
18 payment order pursuant to 28 U.S.C. §3204. The Court has reviewed the motion and finds

19 as follows:

20          1.     Judgment in the captioned matter was entered in favor of the United States
21 and against Defendant on November 8, 2010 in the amount of $1,440,638.00.

22          2.     The Defendant is self-employed, and based upon the information available to
23 the United States Attorney’s Office, is able to make minimum monthly installment

24 payments of $950.00 to the United States until the judgment debt is satisfied.

25          3.     The installment payments shall be paid beginning January 1, 2021 and shall
26 be made on or before the 1st of each month thereafter until the balance is paid in full.
27 Defendant shall provide the United States Attorney’s Office with a semi-annual financial

28 statement that summarizes: (1) Defendant’s gross income, (2) Defendant’s expenses, (3)
            Case 2:10-cr-00317-KJD-RJJ Document 34 Filed 12/01/20 Page 2 of 2



 1   Defendant’s gross wages, and (4) Defendant’s disposable earnings after taxes and other

 2   deductions required by law. This statement is necessary to verify that the Defendant is

 3   paying an appropriate amount. Furthermore, Defendant shall be required to submit a

 4   complete copy of business and personal federal income tax returns to the United States

 5   Attorney’s Office upon filing each year.

 6          4.      All checks or money orders are to be made payable to Checks should be made

 7   payable to: Clerk of the Court, U.S. District Court, and mailed to:

 8                  Clerk of the Court, U.S. District Court
 9                  333 Las Vegas Boulevard South, Suite 1334
                    Las Vegas, NV 89101
10
                    And bearing Judgment Debtor’s name and case number:
11
                    2:10-cr-00317-LDG-RJJ
12
            5.      Defendant shall advise the United States Attorney’s Office of any change in
13
     his financial status.
14
            6.      The district court shall retain jurisdiction over this case for purposes of
15
     enforcing this order.
16
     IT IS SO ORDERED:
17

18           12/1/2020
     Dated: ___________________________           _________________________________________
19
                                                  UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26
27

28
